Citation Nr: 0336169	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  03-01 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
post-traumatic stress disorder.  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel





INTRODUCTION

The veteran had active military service from April 1971 to 
April 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for post-
traumatic stress disorder (PTSD) and assigned an initial 
rating of 30 percent from March 1996.  The veteran has 
appealed the rating assigned for the disorder.  A 
videoconferencing hearing before the Board scheduled for a 
date in June 2003 was cancelled at the veteran's request.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), which, 
among other changes, expanded the notification and duty to 
assist obligations owed to claimants.  

In the present case, the record shows that the RO has not 
referenced or discussed the VCAA in developing and 
adjudicating the veteran's claim for a higher initial rating 
for PTSD.  In particular, the RO has not provided notice to 
the veteran, either by a notice letter of its own or through 
use of the recommended VCAA notice letters provided by the 
Veterans Benefits Administration, of the requirements of the 
VCAA as to this issue, including the division of 
responsibilities between VA and the claimant in obtaining 
evidence.  Nor has the RO addressed the extent to which the 
VCAA was satisfied.  See Quartuccio v. Principi, 16 Vet. App 
183 (2002); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Under the law, as interpreted by Quartuccio, 
VA must notify the claimant and the claimant's representative 
of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  VA must also advise a claimant which 
evidence the claimant must supply and which evidence VA will 
obtain on his or her behalf.  

Any VCAA notice letter sent to the veteran must be legally 
sufficient under the standards set forth by the United States 
Court of Appeals for the Federal Circuit on September 22, 
2003, in Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), wherein the 
Federal Circuit invalidated the 30-day response period 
provided in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.§ 5103(b)(1).  The Federal Circuit Court's holding 
is similar to that reached in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit Court found that the 30-day 
period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

The veteran's PTSD claim has been in a pending status since 
March 1996, during which period he has undergone only one VA 
examination for compensation purposes.  That examination was 
in June 1997, at which time the question at issue related to 
entitlement to service connection rather than an increased 
rating.  Although outpatient treatment records relating to 
PTSD treatment are of record, the Board believes that a 
comprehensive VA psychiatric examination for rating purposes 
should be performed so that the rating question can be fully 
addressed.  



Accordingly, the case is remanded to the RO for the following 
actions:  

1.  The veteran should be scheduled for a 
special VA psychiatric examination to 
identify and ascertain the severity of 
all manifestations of PTSD.  All 
indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  A Global 
assessment of Functioning (GAF) score 
must be provided.  It is essential that 
the claims folder be provided to the 
examiner for review in conjunction with 
the examination.  

2.  The RO should review the file and 
ensure that all VCAA notice and duty to 
assist obligations are satisfied in full.  
The notice obligations must be satisfied 
in accordance with the decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

3.  The RO should readjudicate the issue 
on appeal on the basis of all evidence of 
record.  If the determination is adverse 
to the veteran, a supplemental statement 
of the case should be prepared and the 
veteran and his representative should be 
allowed a reasonable period of time for 
reply.  

Thereafter, the case should be returned to the Board for 
further review, if in order.  The purpose of this remand is 
to satisfy the requirements of the law and to obtain 
additional information.  The Board does not intimate any 
factual or legal conclusions as to the outcome ultimately 
warranted in this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



